Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 1 of 28 PageID: 235




  WILLIAM F KAETZ
  CATHERINE KAETZ
  437 Abbott Road
  Paramus NJ 07652                                               '!':1 r{"-
                                                                 ;;~i.U~ V\.> I -   8 /~." 'O 22
                                                                                          i   ;
  201-753-1063
  Plaintiffs
  WILLIAM F KAETZ
  CATHERINE KAETZ
  Plaintiffs

  VS.


  Defendants in Their Personal Capacity            UNITED STATES DISTRICT COURT
                                                   DISTRICT OF NEW JERSEY
  JUDGE DAVID J. WILLIAMSON
  Court of Common Pleas of Monroe County           Case No.: 2:18-cv-14782 (CCC)
  Forty-Third Judicial District
  Commonwealth of Pennsylvania                     AMENDEDCMLCOMPLAINT
  610 Monroe Street                                QUO WARRANTO COMPLAINT
  Stroudsburg PA 18360-2115                        JURY TRIAL DEMANDED
  570-517-3009

  WDGE BRIAN GERMANO
  Magisterial District Court #43-4-01.             CORRESPONDENCE
  823 Ann St# A, Stroudsburg, PA 18360
  (570) 420-3492
                                                   LETTER
  OFFICER THOMAS WHALEN
  Pennsylvania State Police
  1800 Elmerton Avenue
  Harrisburg, PA., 17110
  717-783-5599

  MONROE COUNTY OF
  PENNSYLVANIA
  County of Monroe
  One Quaker Plaza
  Stroudsburg PA 18360
  Phone: (570) 517-3400




             CORRESPONDENCE LETTER

                                          Page 1 of 5
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 2 of 28 PageID: 236



 Attention Court Clerk:

     1. The attached Amended Complaint (Exhibit #3, 26 pages) was filed on time.

     2. The attached Amended Complaint (Exhibit #3, 26 pages) was filed within 30 days of
        Judge Cecchi's Order (Exhibit #1, 4 pages, see page #4)

     3. This court received the Amended Complaint on 9/25/2020 evidenced on Exhibit #2,
        USPS return receipts, 2 pages, front and back of receipts)

     4. This court was Ordered to reopen the case upon the timely receipt of the plaintiffs
        amended complaint. (See Judge Cecchi's Order (Exhibit #1, 4 pages, see page #4)

     5. As of the date of this letter, 10/3/2020, it has been 9 nine days since the court had the
        filings, and the plaintiffs' filings are not on the docket and the case has not been
        reopened.

     6. It is obvious this court is prejudicing the Plaintiffs and violating their due process and
        equal protection rights.

     7. It is obvious this court, by its failure to allow ecourt filings from prose litigants,
        especially during the Covid-19 pandemic hoax and the fraudulent closure of the court to
        the public, and massive delays of court procedure in Plaintiffs' cases this court is in
        violation of the Due Process and equal protection clauses of the 5th and 14th
        Constitutional Amendments.

    8. No one is above the Law. Civil Rights lawsuit will commence. The Amended
       Complaint is required to be filed and, on the Docket, and the Case is required to be
       reopened immediately.
 Thank you for your diligence in this matter.


 William F. Kaetz, Plaintiff.          v)l~<
 cc. J. Cecchi
     J. Clark
     Robert J. Krandel




                                              Page 2 of 5
                                                              I ,

Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 3 of 28 PageID: 237




 WILLIAM F KAETZ
 CATHERINE KAETZ
 437 Abbott Road
 Paramus NJ 07652
 201-753-1063
 Plaintiffs
 WILLIAM F KAETZ
 CATHERINE KAETZ
 Plaintiffs

 vs.

 Defendants in Their Personal Capacity            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEW JERSEY
 JUDGE DAVID J. WILLIAMSON
 Court of Common Pleas of Monroe County           Case No.: 2:18-cv-14782 (CCC)
 Forty-Third Judicial District
 Commonwealth of Pennsylvania                     AMENDED CIVIL COMPLAINT
 610 Monroe Street                                QUO W ARRANTO COMPLAINT
 Stroudsburg PA 18360-2115                        JURY TRIAL DEMANDED
 570-517-3009

 JUDGE BRIAN GERMANO
 Magisterial District Court #43-4-01.             CORRESPONDENCE
 823 Ann St # A, Stroudsburg, PA 18360
 (570) 420-3492
                                                  LETTER
 OFFICER THOMAS WHALEN
 Pennsylvania State Police
 1800 Elmerton A venue
 Harrisburg, PA., 17110
 717-783-5599

 MONROE COUNTY OF
 PENNSYLVANIA
 County of Monroe
 One Quaker Plaza
 Stroudsburg PA 18360
 Phone: (570) 517-3400




                     EXHIBIT#l
                                         Page 3 of 5
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 4 of 28 PageID: 238
  Case 2:18-cv-14782-CCC-JBC Document 20 Filed 08/27/20 Page 1 of 4 PagelD: 213




  NOT FOR PUBLICATION

                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY

      WILLIAM F. KAETZ, et al.,                             Civil Action No.: 18-cv-14 782 (CCC)

                               Plaintiffs,
                                                                             ORDER
      V.

      COURT OF COMMON PLEAS OF MONROE
      COUNTY,

                               Defendant.

  CECCHI, District Judge.

           This matter comes before the Court on the motion of the Court of Common Pleas of Monroe

  County, Forty-Third Judicial District of Commonwealth of Pennsylvania ("Defendant") to dismiss

  the complaint of pro se plaintiffs William F. Kaetz ("Mr. Kaetz") and his daughter, Catherine

  Kaetz ("Ms. Kaetz") (collectively "Plaintiffs"). ECF Nos. 12-13. It appearing that:

           I. Plaintiffs commenced this action on October 9, 2018, alleging violations of Ms. Kaetz's

              due process and double jeopardy rights pursuant to 42 U.S.C. § 1983. ECF No. 1.

           2. This action arises out of a prior state court Protection from Abuse case in the Court of

              Common Pleas, Monroe County, in which Ms. Kaetz was the defendant (the "PF A

              case"), and her subsequent arrest. Plaintiffs are now seeking the court transcript from

              the PF A case through this action. 1




  1
    On the same date as the filing of their complaint Plaintiffs also filed a motion for a Court order
  to subpoena transcripts from the PFA case and to enjoin Defendant from allowing further
  prosecution in the PF A case pending the resolution of the present action. ECF No. 2. Because the
  Court will dismiss all of Plaintiffs' claims and close the case at this time. the Court need not
  consider that motion at this time.
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 5 of 28 PageID: 239
  Case 2:18-cv-14782-CCC-JBC Document 20 Filed 08/27/20 Page 2 of 4 PagelD: 214




          3. Upon proper service of Plaintiffs' complaint on February 5, 2020 (ECF No. 11), 2

              Defendant filed the instant motion to dismiss on February 21, 2020 (ECF Nos. 12-13).

          4. Defendant asserts that Mr. Kaetz lacks standing to bring this action alleging violations

              of Ms. Kaetz' s constitutional rights. ECF No. 12 at 2; ECF No. 13 at 2. In order to

              establish standing to litigate a claim, a plaintiff must demonstrate that "he has a

              'personal stake' in the alleged dispute, and that the alleged injury suffered is

             particularized as to him." Raines v. Byrd, 521 U.S. 811,819 (1997) (citation omitted);

             see also Boss v. Davis, No. 14-5771, 2015 WL 6497960, at *4 (D.N.J. Oct. 20, 2015).

             Plaintiffs' complaint asserts that Mr. Kaetz witnessed conduct that allegedly violated

             Ms. Kaetz's constitutional rights (ECF No. 1 at 2-5), but it does not allege any violation

             of Mr. Kaetz's own constitutional rights or resulting injury. Thus, the Court finds that

             Mr. Kaetz does not have standing to bring this action. See Rabold v. Syndicate Monroe

             Cty., Pa. Charter, No. 06-2474, 2007 WL 43988, at* I (M.D. Pa. Jan. 4, 2007) (finding

             that third parties do not have standing to bring claims under Section 1983 for the

             violation of another person's rights, even if that person is their child). 3




  2
    Plaintiffs initially improperly served Defendant in October 2018, and as a result, Defendant did
  not timely answer the complaint. Plaintiffs subsequently filed a motion for entry of default
  judgment (ECF No. 5-6), however, the Clerk of Court could not grant Plaintiffs' motion for entry
  of default in light of the improper service, and that motion is now moot. See, e.g., Reddy v.
  MedQuist, Inc., No. 06-4410, 2009 WL 250050, at *3 (D.N.J. Jan. 29, 2009).
  3
    In their opposition, Plaintiffs for the first time assert that Defendant also violated Mr. Kaetz's
  constitutional rights because the violation of his daughter, Ms. Kaetz's, constitutional rights
  interfered with his life as her parent. ECF No. 14 at 6-7. However a plaintiff may not amend his
  complaint through arguments raised in a brief in opposition. Bell v. City of Philadelphia, 275 F.
  App'x 157, 160 (3d Cir. 2008). The Court also notes that "the Third Circuit Court of Appeals has
  held that parents have no constitutional interest in the lives or society of their adult children."
  Rabold, 2007 WL 43988, at *1 (citing McCurdy v. Todd, 352 F.3d 820 (2003)). Therefore, the
  Court need not consider these arguments at this time.

                                                        2
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 6 of 28 PageID: 240
  Case 2:18-cv-14782-CCC-JBC Document 20 Filed 08/27/20 Page 3 of 4 PagelD: 215




          5. Although Defendant does not challenge Ms. Kaetz's standing to bring this action,4 it

              argues that Ms. Kaetz's claims are nonetheless barred under the Eleventh Amendment.

              ECF No. 13 at 3.

          6. The Eleventh Amendment precludes individuals from bringing suit against a state or

              one of its agencies in federal court. U.S. CONST. AMEND. XI. As a part of the

              Commonwealth of Pennsylvania's unified judicial system, Defendant is entitled to

             Pennsylvania's Eleventh Amendment immunity. Braggv. Pennsylvania, No. 08-4361,

             2009 WL 1886079, at *3 (E.D. Pa. July 1, 2009) (citation omitted) (finding that "[t]he

             Court of Common Pleas is included within the definition of the 'Commonwealth

             government' of Pennsylvania," and therefore, it is entitled to the State's Eleventh

             Amendment immunity); see, e.g., Donahue v. Superior Court ofPennsylvania, No. 18-

             01531, 2019 WL 923786, at *7 (M.D. Pa. Jan. 24, 2019). Thus, Defendant is immune

             from suit, and Ms. Kaetz's claims are barred under the Eleventh Amendment. 5

         7. Fmthermore, Plaintiffs' complaint fails on additional grounds, as Defendant is not a

             "person" subject to suit under Section 1983. ECF No. 13 at 4. In order to state a Section


  4
    Defendant asserts that Mr. Kaetz cannot represent Ms. Kaetz in this action. ECF No. 13 at 5. See
  Kraemer ex rel. Kraemer v. Penm,ylvania, No. I 0-4868, 2011 WL 4336671, at *3 ("[A] pro se,
  non-attorney parent may not represent a child in court in place of an attorney."). However, it
  appears from the docket that Ms. Kaetz represents herself in this action, and therefore, the Court
  will proceed with considering the complaint as filed by Ms. Kaetz.
  5
    The Court notes that there are three exceptions to Eleventh Amendment immunity where: ( 1) the
  state has waived immunity thereunder; (2) Congress has abrogated immunity; or (3) the plaintiff
  brings suit against individual state officers for prospective injunctive and declaratory reliet: and
  there is an ongoing violation of the law. Pennsylvania Fed'n of Sportsmen's Clubs, Inc. v. Hess,
  297 F.3d 310,323 (3d Cir. 2002). However, "the Commonwealth of Pennsylvania has explicitly
  retained its sovereign immunity from suit." Ure/la v. Pennsylvania State Troopers Ass'n, 628 f.
  Supp. 2d 600, 608 (E.D Pa. 2008). Furthermore, "Congress did not abrogate state sovereign
  immunity when it enacted § 1983," Tariq-Shuaib v. City o.f Camden, No. 09-4760, 2011 WL
  383857, at *3 (D.N.J. Feb. 3, 2011), and Plaintiffs do not sue individual state officers. Thus,
  despite Plaintiffs' arguments otherwise (see ECF No. 14 at I 9-20), none of the Eleventh
  Amendment exceptions apply here.

                                                       3
                                                                              I   I   I




 Case
Case   2:18-cv-14782-CCC-JBC Document
     2:18-cv-14782-CCC-JBC    Document22
                                       20 Filed
                                           Filed10/08/20
                                                 08/27/20 Page
                                                          Page 74 of
                                                                  of 28
                                                                     4 PagelD:
                                                                        PageID:216
                                                                                241



               1983 claim, a plaintiff must allege: "( 1) the conduct complained of was committed by

               a person acting under the color of state law; and (2) this conduct deprived a person of

               rights, privileges, or immunities secured by the Constitution or laws of the United

               States." Kost v. Kazakiewicz, l F .3d 176, 184 (3d Cir. 1993) (emphasis added).

               Multiple courts have held that state courts are not "persons" subject to Section 1983

               liability. See Antoine v. Belleville Mun. Court, No. 10-1212, 2010 WL 2989991, at *4

               (D.N.J. July 27, 2010); see, e.g., Hawkes v. At!. Cty. Superior Courthouse, No. 18-

               10931, 2018 WL 5796559, at *2 (D.N.J. Nov. 5, 2018). Based on the foregoing, Ms.

               Kaetz cannot sustain her Section 1983 claim against Defendant.

          Accordingly, IT IS on this 27th day of August, 2020

          ORDERED that Defendant's motion to dismiss (ECF Nos. 12-13) is GRANTED; and it

  is further

          ORDERED that Plaintiffs' complaint (ECF No. 1) is DISMISSED WITHOUT

  PREJUDICE; and it is further

          ORDERED that Plaintiffs are granted thirty (30) days from the date of this Order to file

  an amended complaint to the extent they can cure the deficiencies identified herein; and it is further

          ORDERED that the Clerk of the Court shall mail a copy of this Order to Plaintiffs; and it

  is further

          ORDERED that the Clerk of the Court shall close this case; and it is further

          ORDERED that the Clerk of the Court shall reopen this case upon the filing of an amended

  complaint.

          SO ORDERED.                                          /


                                                               CLAIRE C. CECCHI, U.S.D.J


                                                        4
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 8 of 28 PageID: 242



 WILLIAM F KAETZ
 CATHERINE KAETZ
 437 Abbott Road
 Paramus NJ 07652
 201-753-1063
 Plaintiffs
 WILLIAM F KAETZ
 CATHERINE KAETZ
 Plaintiffs

 vs.

 Defendants in Their Penonal Capacity            UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEW JERSEY
 JUDGE DAVID J. WILLIAMSON
 Court of Common Pleas of Monroe County          Case No.: 2:18-cv-14782 {CCC)
 Forty-Third Judicial District
 Commonwealth of Pennsylvania                    AMENDED CIVIL COMPLAINT
 610 Monroe Street                               QUO W ARRANTO COMPLAINT
 Stroudsburg PA 18360-2115                       JURY TRIAL DEMANDED
 570-517-3009

 JUDGE BRIAN GERMANO
 Magisterial District Court #43-4-01.            CORRESPONDENCE
 823 Ann St # A, Stroudsburg, PA 18360
 (570) 420-3492
                                                 LETTER
 OFFICER THOMAS WHALEN
 Pennsylvania State Police
 1800 Elmerton A venue
 Harrisburg, PA., 17110
 717-783-5599

 MONROE COUNTY OF
 PENNSYLVANIA
 County of Monroe
 One Quaker Plaza
 Stroudsburg PA 18360
 Phone: (570) 517-3400




                     EXHIBIT #2
                                         Page 4of 5
Case 2:18-cv-14782-CCC-JBC           ~_: ,',_m.;..,,""'.:..··;,..·Document
               ;;~-m~~--1~;1,~i~_·__•~,_,_.~_r_""-'                            22 Filed 10/08/20 Page 9 of 28 PageID: 2437
                                                                  .""_~-~~-'-=-~'-'-c;!..~-- ~'!lfdfJ1flfPlffiifi/~~rM*1t-fi1' ·T T ~
                   • Complete items 1. 2, and 3.                                              A. Signatwe
                   • Print your name and address on the reverse                              _x..,---~/---                  ·• ,,Agent
                                 so that we can return the card to you.                                                                                                                                    0 Addressee
                           •     Attach this card to the back of the mailpiece,                                                       8. Received by (Printed Name)                                    C. Date of DeHvery
                                 or on the front if space permits.

                           1. Article Addressed to:                                                                                   D. Is delivery address different from item 17 0 Yes
                                                                                                                                         If VE:S. enter delivery 2ddress below:     O No
                                                       Martin Luther King Building
                                                       & U.S. Courthouse
                                                       Attention Court Clerk
                                                       50 Walnut Street Room 4015
                                                       Newark. J',;J 07101

                                                                                                                                 3. Service Type                                              •    Priority Mail Express®

                                    II~ rn~1rn m111m m1 II 1111111 ll lH 11111 l lU ~II                                          g~~;~; ~1~:                   t
                                                                                                                                                            ReS ricled Delivery
                                                                                                                                                                                              •
                                                                                                                                                                                               g;;lf~=~ ~:::T~eSlricted
                                        9,:;;90 9402 554-1 0038
                                           v
                                                                                                          ?0
                                                                                                                     2040
                                                                                                                                                                  D Certified Mall Restricted Delivery
                                                                                                                                                                  D Collect on Delivery
                                                                                                                                                                                                              Return Re~eipt for
                                                                                                                                                                                                              Merchandise
                       --=2=-.-A:-rt-:-:ic-:l-e7N:-u-r7h.o.,-J-=.r.,,=-=-'ci:-'"'-cfm-:-'-m-.c..._.,,,"-.,,,"'-_-=-icti!J-=ab.:::....:el-=~c..--..:....:::-'----l O Collect on Delivery Restricted Delivery D Signatur., Confirmation"'
                                                                  •
                                                               7 18               • 3 &Jlil ii PQ1i~li i!illlif!j~ Ii~ ijiun 1                                1 1-~   ~ +vJM iii iiii~            ~fi~~t1i~        0
                                                                                                                                                                                                                    eW~:;uon

                          PS Form 3811, July 20·15 PSN 7530-02-000-9053                                                                                 ___                                 Domestic Return Receipt




                           CJ Complete items 1, 2, and 3.
                           s Print your name and address on the reverse                                                                                                                                  %\gent
                               so that we can return the card to you.                                                                                                                                       (DAddressee

                          11'! Attach this card to the back of the mailpiece,                                                       --S:-Received by (Priritlfd Name)                                 C. Date of Delivery
                               or on the front if space permits.                                                                                                                                      C /,1 .c /_.:
                          1. Article Addressed to:                                                                                   D. Is delivery address different from item{? 1D Yes                                   1
                                                                                                                                        If YES, enter delivery address below:      O No
                                                         Judge Claire C. Cecchi
                                                         Martin Luther King Building
                                                         & U.S. Courthouse
                                                         50 Wal nut street
                                                         court room: MLK 5b
                                                         Newark, NJ 07 I 01
                                                                                                                                                3. Service Type                               D Priority Mail Express®
                                                                                                                                                D Adult Signature                             D Registered Mail™
                                                                                                                                                D Adult Signature Restricted Delivery         D Registered Mail Restricted
                                    II~ m~1m l!ll 1~1111111 Hiil 1111111 111 II~ 111111                                                         • Certified Mail®                               Delivery
                                                                                                                                                D Certified Mail Restricted Deliveiy          • Return Receipt for
                                                                                                                                                • Collect on Delivery                           Merchandise
                                                                                                                                                                                              D Signature Confirmatlonn•
                       -2-.-A:-rt-:i_-:,,_"'-':",.,:-",'-"...,.h,,':--"',-".m'=",~~n-"c£',>a"-,J-'-='--'==;,,'-'A""-U>""hc/=tw,,""_'-,_-_-~--l- D Collect.on.Delivery Restricted Delivery
                                                  7018               • 360              0001 0471 6781
                                                                                                                                     \VVC:1 ,{1.JVVJ
                                                                                                                                                              icted Delivery
                                                                                                                                                                                              D Signature Confirmation
                                                                                                                                                                                                Restricted Delivery

                         PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                                                                       Domestic Return Receipt




                          !.lil Complete items 1, 2, and 3.                                                                          A. Signature
                                                                                                                                                                                                               •    Agent
                          ra Print your name and address on the reverse
                             so that we can return the card to you.                                                                  x.----;/.~/-:-;/::, :>-:.r,,-·                                            D    Addressee
                          Bl Attach this card to the back of the mailpiece,
                                                                                                                                     B. eceived by (Printed Name)
                                                                                                                                      _,,/
                             or on the front if space permits.
                          1. Article Addressed to:                                                                                   D. Is delivery address different from item 1? /                           0    Yes
                                                                                                                                        If YES, enter delivery address below:                                  O    No
                                                            Judge James B. Clark, Ill
                                                            Martin Luther King Building
                                                            & U.S. Courthouse
                                                            50 Walnut street
                                                            court room: MLK 2A
                                                            Newark, NJ 0710&

                                                                                                                                3. Service Type                                               • Priority Mail Express®
                                                                                                                                D Adult Signature                                             D Registered Mail'.,
                                                                                            Adult Signature Restrlcted Delivery •                                                             • Rel)istered Mail Restricted
                                   II 11111111111 IIIHH II illl 111 11 IU 111111111111   D Certified Mail®                                                                                        Delivery
                                                                                                                                                                                             • Return Receipt for
                                  9590 9402 5847 0038 2040 63                            D Certified Mail Resbicted Delivery                                                                   Mercnandise
                       --:--::--:--:-:-:---:--:::--:---:-----:--__;__;__;..:__ _-l D Collect on Delivery
                         2. Article Numh,ar. frran.<:fp.r.frnrn..sAnLicA IRMll. - - ~ __ D...Collect.an.Oeliueru.Rmitrtcted Delivery                                                         • Signature Confirmation             TM
                                                                                                                                                                                             D Signature Confirmation
                                                        7018 0360 0001 0471 6774                                                                                    I Delivery                    Restricted Deliver/
                                                                                                                                     \VV~l ,;,OWJ

                         PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                                                                     Domestic Return Receipt
                                                                                                                                                                              First-Class Mail
Case 2:18-cv-14782-CCC-JBC Document
                                  1 22 Filed 10/08/20 Page Postage
                                                           10 of 28    PageID:
                                                                   & Fees Paid 244
                                                                                                                   u1ri
                                                                                                                tr !t!h
                                                                                                                I
                                                                                                                                                                              USPS
                                                                                                                                                                              Permit No. G-10

                   1590 9402 5847 0038 2040 70

                United States                                                            0
                                                                                                  Sender: Please print your name. address, and ZIP+4® in this box•
                Postal Service

                                                                                                                                       WILLIAM F KAETZ
                                                                                                                                       CATHERINE KAETZ
                                                                                                                                       437 Abbott Road
                                                                                                                                       Paramus NJ 07652




                                              USPS lT-'-ACf{!NG tt
                                                                                                                                                                              First-Class Mail
                                                                                          1                1

                     1111l 1lll!l l l I' l lijl
                                     11
                         1h I I Iii I
                                                                                                                                                                              Postage & Fees Paid


                    IM                                                                                         ; ,,,                            11111!                        USPS
                                                                                                                                                                              Permit No. G-10

                  9590 9402 5847 0038 2040 56
               United States                                                           • Sender: Please print your name, address. and ZIP+4® in this box•
               Postal Service
                                                                                                                                            WILLIAM F KAETZ
                                                                                                                                            CATHERINE KAETZ
                                                                                                                                            437 Abbott Road
                                                                                                                                            Paramus NJ 07652




                                                    1'11 iii Pi i I !Ii!! i; ii iii i!ii Ii iii Ij ii iii l jl l ii d !, 11 I jl ij 1i1 i jlii


             / •• -··~· , . - · - ~ - . -                   7..r;:' .. '.s .•~·.•.•--:,. ·,        •

                                            USPS i"P/.'.C { 1:.l,? f
                                                                                                                                                                          First-Class Mail

                                                                                                                                                111111
                                                                                                                                                                          Postage & Fees Paid


                   llm             IUllll 111111111 II Ill
                 9590 9402 5847 0038 2040 63
                                                                                                                                                                          USPS
                                                                                                                                                                          Permit No. G-10




             United States ~                                                        ll!"Sender: Please print your name, address, and ZIP+4® in this box•
             Postal Servi~~
                                              -        '£.I
                                                                                    e-
                                              :.;~f3                                 <(
                                                                                                                                           WILLIAM f KAETZ
                                        ~..   .
                                                   ~       ' ':':?'
                                                            .    .....                0::,                                                 CATHERJNE KAETZ
                                                  < :i                                 N                                                   437 Abbott Road
                                            . ~-=·~~~~                                0..
                                                                                      u.J
                                                                                                                                           Paramus NJ 07652
                                                  . ~ :'".!                            v>
                                                       .   ·.~




                                                                                    ;;                 :: : :: : i :                 : : : ·: :          ::·: : ·:: : ·: :: ::
                                                                                    un1=: 1:1J: 11,1•11J! :1 ; 1: 1: ii J1 Jj ii Jl;: J;.: :1:i 1JJl 1: J1I JJu 1j:J;111; 1iJ
                                                                                   ••         l        •         ••    I   l   .t.   •••   ••   ••   •   ••   .I••   •   ••       ••
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 11 of 28 PageID: 245



 WILLIAM F KAETZ
 CATHERINE KAETZ
 437 Abbott Road
 Paramus NJ 07652
 201-753-1063
 Plaintiffs
 WILLIAM F KAETZ
 CATHERINE KAETZ
 Plaintiffs

 vs.

 Defendants in Their Personal Capacity            UNITED STATES DISTRICT COURT
                                                  DISTRICT OF NEW JERSEY
 JUDGE DAVID J. WILLIAMSON
 Court of Common Pleas of Monroe County            Case No.: 2:18-cv-14782 (CCC)
 Forty-Third Judicial District
 Commonwealth of Pennsylvania                     AMENDED CML COMPLAINT
 610 Monroe Street                                QUO WARRANTO COMPLAINT
 Stroudsburg PA 18360-2115                        JURY TRIAL DEMANDED
 570-517-3009

 JUDGE BRIAN GERMANO
 Magisterial District Court #43-4-01.             CORRESPONDENCE
 823 Ann St# A, Stroudsburg, PA 18360
 (570) 420-3492
                                                  LETTER
 OFFICER THOMAS WHALEN
 Pennsylvania State Police
 1800 Elmerton A venue
 Harrisburg, PA., 17110
 717-783-5599

 MONROE COUNTY OF
 PENNSYLVANIA
 County of Monroe
 One Quaker Plaza
 Stroudsburg PA 18360
 Phone: (570) 517-3400




                    EXHIBIT #3
                                         Page 5 of 5
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 12 of 28 PageID: 246



 WILLIAM F KAETZ
 CATHERINE KAETZ
 437 Abbott Road
 Paramus NJ 07652
 201-753-1063
 Plaintiffs
 WILLIAM F KAETZ
 CATHERINE KAETZ
 Plaintiffs

 vs.

 Defendants in Their Personal Capacity

 JUDGE DAVID J. WILLIAMSON                         UNITED STATES DISTRICT COURT
 Court of Common Pleas of Monroe County            DISTRICT OF NEW JERSEY
 Forty-Third Judicial District
 Commonwealth of Pennsylvania                      Case No.: 2:18-cv-14782 (CCC)
 610 Monroe Street
 Stroudsburg PA 18360-2115                         AMENDED CIVIL COMPLAINT
 570-517-3009                                      QUO W ARRANTO COMPLAINT
                                                   JURY TRIAL DEMANDED
 JUDGE BRIAN GERMANO
 Magisterial District Court #43-4-01.
 823 Ann St # A, Stroudsburg, PA 18360
 (570) 420-3492

 OFFICER THOMAS WHALEN
 Pennsylvania State Police
 1800 Elmerton Avenue
 Harrisburg, PA., 17110
 717-783-5599

 MONROE COUNTY OF
 PENNSYLVANIA
 County of Monroe
 One Quaker Plaza
 Stroudsburg PA 18360
 Phone: 570 517-3400
                     42 U.S.C. § 1983 CIVIL RIGHTS COMPLAINT
       42 U.S. CODE § 1985.CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS
                    U.S. CONST.14TH AMENDMENT VIOLATIONS
                                   NEGLIGENCE
                            QUO W ARRANTO COMPLAINT




                                         Page 1 of 16
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 13 of 28 PageID: 247



         PLEASE TAKE NOTICE that on September 22, 2020 Plaintiffs William Kaetz and

 Catherine Kaetz respectfully files this amended complaint pursuant to Order of 8/27/2020.

         The original complaint was filed on October 8, 2018.

         Plaintiffs William and Catherine Kaetz, pro se, files this civil complaint in the United States

 District Court District of New Jersey against defendants, JUDGE DAVID J. WILLIAMSON,

 JUDGE BRIAN GERMANO, OFFICER THOMAS WHALEN, and MONROE COUNTY OF

 PENNSYLVANIA specifically for violations of state and federal due process and double jeopardy

 rights, VIOLATIONS OF THE UNITED STATES CONSTITUTION 14TH AMENDMENT, for

 the following reasons:

 1.     A declaratory decree was violated, and declaratory relief was unavailable.

 2.     The defendants' conduct deprived the Plaintiffs of rights, privileges, or immunities secured

 by the Constitution or laws of the United States.

 3.     The actions of the defendants deliberately terminated the plaintiff's rights without notice,

 hearing, and opportunity to appeal, immunity is not available for the state actors because they acted

 with total disregard of the law and with a total lack of jurisdiction.

 4.     William Kaetz is Catherine Kaetz's father and is a witness in a court case hearing Catherine

was defendant in.

5.      William Kaetz intervened in the case to collect evidence to prove his daughter's innocence

in a legal issue, a Pennsylvania (PA) protection from abuse (PF A) case, SEAN ANTHONY

FOSTER vs CATHERINE STEPHANIE KAETZ, docket no.31 DR 2018/340 CV 2018. (also see

evidence attached to Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19) when she was

illegally arrested in New Jersey.




                                              Page 2of 16
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 14 of 28 PageID: 248



 6.     There were violations of Catherine Kaetz's Constitutional Rights, specifically the Due

 Process and Double Jeopardy clauses of the U.S., NJ., and PA. Constitutions because Catherine

 Kaetz faced the Court of Common Pleas in front of defendant Judge David J. Williamson on all

 matters of the PFA case, 8 months later PA wanted a second bite at Catherine, she was falsely

 imprisoned for PFA matters she faced defendant Judge David J. Williamson about and the matters

 were resolved by his Final Order. This is a second time the PA court wants Catherine to face the

 same offenses. Transcripts of that hearing and witnesses and attorneys on record will prove her

 innocence and that all matters were brought to the judge's attention. William Kaetz filed a motion

 to the Court of Common Pleas for transcripts, then after inspecting them, the court failed to produce

 the entire hearing transcripts and we believe the Court of Common Pleas is covering up their

 mistakes.

 7.     William Kaetz, as with all Americans, are harmed with these Totalitarianism acts of alleged

 officers of the law with willful gross negligence for individual rights because such actions become

 the status quo and jeopardizes the Constitutionally protected rights and freedom of every individual

 and is a violation of the public trust doctrine, and discriminates Americans, a national

 discrimination violation, that includes William Kaetz.

 8.     It is William Kaetz's Duty as an American Citizen to protect this nation anyway possible,

to support and defend the Constitution and the laws of the United States against all enemies,

foreign and domestic; to bear true faith and allegiance to the same; and to bear arms on behalf of

the United States when required by the law; or to perform noncombatant service in the Armed

Forces of the United States when required by the law, or to perform work of national importance

under civilian direction when required by law.(§ 337(a), 66 Stat. 258 (1952), 8 U.S.C. § 1448(a).

"The Constitution and laws of the United States are the supreme law of the land, and to these every



                                             Page 3 of 16
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 15 of 28 PageID: 249



 citizen of every State owes obedience, whether in his individual or official capacity." Ex parte

 Siebold, 100 U.S. 371 (1879) at 392.

9.      In a nutshell, whether a naturalized or born citizen of the U.S.A., we all get hanned with

usurpations of Constitutionally Protected Rights and we all have the Duty to defend our Rights

and our fellow American's Rights.

                       BRIEF CASE IDSTORY OF THE PA PFA CASE

 10.    A temporary PFA order was created January 22, 2018 by Sean Anthony Foster against

Catherine Kaetz.

 11.    A PFA violation happened January 28, 2018 by Catherine via a phone message that was

not threatening to Sean, however it is a violation of the temporary order, Sean filed a complaint in

a PA Magisterial District Court #43-4-01.

 12.    A warrant for arrest was created January 29, 2018 for Catherine.

 13.    A final hearing happened on February 5th 2018 in front of defendant Judge, David J.

Williamson, in the Court of Common Pleas of Monroe County Forty-Third Judicial District

Commonwealth of Pennsylvania and the complaint and warrant of January 29, 2018 was brought

to the Judge's attention. The Defendant, The Plaintiffs, Attorneys, The Judge, Court personnel, all

were there.

14.     At the hearing we went in the courtroom, things were said, there was a break in the

proceedings, then it continued. The first part of the hearing is not in the transcripts, only the second

part of the hearing is transcribed.

15.    Whether defendant Judge, David J. Williamson did not want to deal with the warrant at

that time is irrelevant, we were there, all matters were bought out and ripe for judgement and his

judgement was to reenact the hearing and manipulate court records and do nothing about the



                                             Page 4of 16
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 16 of 28 PageID: 250



 warrant and issued a new final PFA order that supersedes the temporary order, so be it. It was

 Tyrannical, with a total lack of jurisdiction, it was illegal. He knew it would cause problems; it

 was deliberate. Defendant Judge, David J. Williamson muttered as he walked to his room, "Let's

 see what Judge Germano does with that". It was a premeditated crime.

 16.      After things were said and done, the defendant Judge, David J. Williamson issued a

 standard final PFA order on the matter and Catherine has been compliant.

 17.      The contempt charges and warrant in the lower court were supposed to be resolved,

 superseded by the Higher Courts Final Order, Catherine faced the judge on all matters.

 18.      On September 7, 2018, approximately 8 months later, Catherine was arrested because of

 this alleged PA warrant in the state of NJ at a traffic stop (she lives in NJ now) and imprisoned for

 12 days and transported to PA then released on an unsecured bail. The warrant was left active

 and/or reactivated in the lower PA District Court, the higher PA Common Pleas Court had no

 information about an active warrant upon Catherine.

 19.      The illegal arrest of Catherine Kaetz violated Catherine Kaetz's Constitutionally Protected

 rights, the Due Process and Equal Protections, and Double Jeopardy clauses of the US, NJ, and

 PA Constitutions, it violated the 14th Amendment as to which there is no immunity. It was

 discrimination against Americans, violates every written and unwritten Constitutionally Protected

 Right.

20.       William Kaetz, as with all Americans, are harmed with these Totalitarianism acts of alleged

officers of the law with willful gross negligence for individual rights because such actions become

the status quo and jeopardizes the Constitutionally protected rights and freedom of every individual

and is a violation of the public trust doctrine, and discriminates Americans, a national

discrimination violation, that includes William Kaetz. The defendants' conduct deprived the



                                             Page 5 of 16
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 17 of 28 PageID: 251



 Plaintiffs of rights, privileges, or immunities secured by the Constitution and laws of the United

 States.

                        THERE IS NEGLIGENCE AND COURT ERRORS

 21.       The plaintiffs' claim arose on September 7, 2018 in the township of New Milford New

 Jersey. Plaintiff Catherine Kaetz was arrested in the State of New Jersey by the New Milford New

 Jersey Law Enforcement during an alleged traffic stop. (Doc #8 Pa41) An underlying out of state

 warrant that classified Plaintiff Catherine Kaetz a fugitive from justice activated the law

 enforcement of NJ to activate a hot pursuit and arrest with a threat of deadly force upon Catherine

 Kaetz. The alleged warrant was from a Pennsylvania temporary PFA (protection from abuse)

complaint of 1/28/2018 (Doc #8 Pa36) that produced the PFA Warrant of 1/29/2018 (Doc #8

Pa37) from a municipal court that was resolved and superseded by the PFA Final Order of

2/5/2018 (Doc #8 Pa38 - Pa40) from the superior Monroe County Court that was signed by the

PFA Judge, the PFA Plaintiff and the PFA Defendant, the matter of the warrant was adjudicated

in the Monroe County Courthouse PA on 2/5/2018.

22.        Plaintiff Catherine Kaetz was taken from the New Milford NJ Police holding jail cell to

the Bergen County Jail at 160 S River St, Hackensack, NJ 07601 where she was imprisoned for

twelve (12) days for the alleged warrant that was resolved on 2/5/2018. This is evidenced with the

Inmate Look up Bergen County Jail (Doc #8 Pa42), Extradition Waiver of 9/13/2018 (Doc #8

Pa43), and the Extradition Order of 9/13/2018 (Doc #8 Pa44).

23.        September 19, 2018, twelve (12) days after her arrest, Catherine Kaetz was taken from the

Bergen County Jail in the State of New Jersey across state lines to the State of Pennsylvania to the

#43-4-01 Municipal District Court in Monroe County PA. in front of defendant Magisterial District

Judge Brian Germano, (same Judge that claimed no jurisdiction over PFAs) where the alleged



                                             Page 6 of 16
•   Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 18 of 28 PageID: 252



     warrant cmne from, and was released from bondage, evidenced with the PA Bail Bond Order of

     9/19/2018 (Doc #8 Pa45).

     24.    A substantial amount of the underlying events of this cause of action arose geographically

     in the State of New Jersey, the violations of state and federal due process and double jeopardy

     rights and false imprisonment occurred in the State New Jersey. The relevant victims live in the

     State of New Jersey, and, property relevant to this case is located in the State of New Jersey, all

     under the venue of the United States District Court of New Jersey.

     25.    The administrative negligence and court errors that caused violations of state and federal

     due process and double jeopardy rights by the defendants, that is encompassed by the venue of the

     United States District Court for the Middle District of Pennsylvania, reached into the venue of the

     United States District Court of New Jersey, and, as the same as a foreign corporation or a foreign

     state, defendant does business in the state of New Jersey under the venue of the United States

     District Court of New Jersey, and, proper venue is where the tort happened, the torts happened in

     New Jersey, the defendant and it's tort actions fall within the venue and jurisdiction of the United

     States District Court of New Jersey. NJ State Law also applies.

     26.    In New Jersey: from Crepy v. Benckiser, Law Div.-Essex Cnty. (Mitterhoff, J.S.C.),

     DOCKET NO.: ESX-L-730-15, February 19, 2016: "Proper venue in a civil action is governed by

    R. 4:3-2, which provides, in pertinent part, that "venue shall be laid in the county in which the

    cause of action arose, or in which any party to the action resides at the time of its commencement."

    R. 4:3-2(a)(3)."

    27.     On September 13,2018, William Kaetz, prose and a witness at the PFA hearing of February

    5th, filed a motion in the Court of Common Pleas of Monroe County PA for an expedited transcript




                                                Page 7 of 16
                                                                          I   , '


Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 19 of 28 PageID: 253



 of the PFA hearing of February Sth,2018 pursuant to PA local rule 4007 because the transcripts

 will prove Catherine faced the charges in court already.

 27.     On September 13,2018, William Kaetz went to the original court, #43-4-01 District Court,

 spoke with defendant Magisterial District Judge Brian Germano, he claimed signing the warrant

 produced by defendant Whalen after hours and he has no jurisdiction after 8:30 am the next day

 because it's a PFA case and the warrant goes to the Court of Common Pleas that has jurisdiction.

 28.     On September 13, 2018, William Kaetz went to the Court of Common Pleas Monroe

 County, all departments there had no record of an active warrant upon Catherine Kaetz.

 29.     The PA higher and lower courts failed to communicate with each other and failed to remove

 the warrant and complaint. Pennsylvania claims a Unified Judicial System on their website; it is

 false advertisement.

 30.     The Charging Officer defendant Thomas Whalen that alleged calling Catherine about this

 warrant failed to do a proper investigation and failed to look at The Court of Common Pleas court

 records.

 31.     September 19, 2018, Catherine Kaetz was taken from NJ to PA to defendant Judge Brian

 Germano, the Judge that signed the warrant then claimed no jurisdiction.

 32.     The transcript and witnesses including attorneys on record will prove Catherine physically

 stood in the PA County Courthouse and faced the judge about this violation and warrant and that

 Catherine believed the violation and warrant to have been resolved by the PA court because of the

 outcome of the PA PFA court hearing of February 5th 2018.

 33.    Transcripts were ordered and a hearing was to be scheduled and Catherine was to appear

 in the PA court to clear up this matter.




                                            Page 8 of 16
                                                        '                       '


Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 20 of 28 PageID: 254



 34.     September 27, 2018, Court of Common Pleas of Monroe County sent a transcript to

 plaintiffs that is incomplete.

 35.     The transcripts that were sent by the PA court does not have the entire hearing.

 36.     Plaintiffs, William Kaetz, and Catherine Kaetz, as well as others were there at the hearing

 that can testify there is more to the hearing than what is in the transcripts sent.

 37.     There are inconsistencies in the Pennsylvania Court System and how they handled this case

 that brings up red flags and now the failure to produce the entire hearing transcripts is a cover up.

 38.     The evidence attached to Case 2:18-cv-14782-CCC-JBC Document 8 Filed 06/24/19

 proves beyond doubt the higher PA Court of Monroe County (Common Pleas Court) did not notify

 the lower municipal court in the same county of Monroe PA, #43-4-01 District Court, (the origin

 of the complaints) of the final order. (See bottom of page At Doc.#8 Pa40)

 39.     It is also evident that the PA State Police was notified of the superseding final order, Officer

 defendant Thomas Whalen acted negligent by proceeding with fascist intent to overrule the

 Constitutionally Protected Rights of American Citizens by proceeding to illegally enforce a

 complaint that was resolved in the Higher Courts of Pennsylvania. (See bottom of page At Doc.#8

 Pa40)

 40.     In the case One Lot Emerald Cut Stones v. United States, 409 U.S. 232 (1972), the Supreme

 Court held, ''the Double Jeopardy Clause prohibits punishing twice, or attempting a second time

to punish criminally, for the same offense." This illegal arrest is a second time the Defendants

 caused Catherine to face the same offenses she faced on February 5th , 2018, their actions are

unconstitutional and violates Catherine's Due Process and Double Jeopardy rights IN

VIOLATION OF THE 14TH AMENDMENT AS TO WHICH THERE IS NO IMMUNITY.




                                              Page 9 of 16
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 21 of 28 PageID: 255



                             CLAIMS FOR RELIEF

 1.    IMPLIED RIGHT TO ACTION AS PER CONGRESSIONAL INTENT OF

 VIOLATIONS OF OATH OF OFFICE.

 2.    VIOLATION OF UNITED STATES CONSTITUTION ARTICLE 4 SECTION 4

 GUARANTEEING A REPUBLIC FORM OF GOVERNMENT AND PROTECTION AGAINST

 ANY OTHER FORMS OF GOVERNMENT.

 3.    VIOLATION OF STATE AND FEDERAL DUE PROCESS AND EQUAL

 PROTECTION    RIGHTS   OF   THE    FIFTH    AMENDMENT     AND    FOURTEENTH

 AMENDMENT.

 4.    VIOLATION OF THE DOUBLE JEOPARDY CLAUSES OF THE STATES' AND

 UNITED STATES CONSTITUTIONS.

 5.    VIOLATION OF THE 4TH AND 13TH AMENDMENT OF THE UNITED STATES

 CONSTITUTION.

 6.    NATIONALITY DISCRIMINATION AGAINST PLAINTIFFS, CITIZENS OF THE

 UNITED STATES OF AMERICA.

 7.    VIOLATION OF THE UNENUMERATED RIGHTS PRESERVED FOR THE PEOPLE

 BY THE NINTH AMENDMENT

 8.    VIOLATION OF THE PUBLIC TRUST DOCTRINE

 9.    CRUEL   AND   UNUSUAL     PUNISHMENT      IN   VIOLATION   OF   THE   gm

 AMENDMENT.

 10.   WANTON GROSS NEGLIGENCE

 11.   VIOLATION OF ALL OTHER RIGHTS NOT MENTIONED IN THIS COMPLAINT.




                                   Page 10of16
                                                                           I '


Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 22 of 28 PageID: 256



                                    STATEMENT OF CLAIMS

             PLAINTIFFS' PERSONAL STAKE AND INJURY IN THIS DISPUTE

         Plaintiffs William Kaetz and Catherine Kaetz, pro se, files this Amended civil complaint

 in the United States District Court District of New Jersey against defendants for the following

 reasons:

 1.      declaratory decrees that are: The United States Constitution, Pennsylvania and New Jersey

 State Constitutions, and the oath of office was violated by the defendants.

 2.          Declaratory relief was unavailable; plaintiff would need to rely on the same people that

 violated the declaratory decrees for a criminal complaint.

 3.         The defendants' have violated The United States Constitution and Pennsylvania and New

 Jersey State Constitutions by violating their oath of office. Some Defendants have directly violated

 their oath of office, some defendants indirectly violated their oath of office by aiding and abetting

 with inactions, and by doing so defendants commit usurpations of the Supreme law of the land,

 the United States Constitution and therefore violate and jeopardize and harm plaintiffs' freedom

 and their Unalienable Rights protected by the State's and United States' Constitution as to which

 gives plaintiffs standing.

 4.      The defendants' actions violate the 5th and 14th Amendments Due Process and Equal

 Protection Clauses and relative State Constitution mandates with violations of oath of office caused

 by allowing invasions of Marxism to change our form of government in violation of United States

 Constitution Article 4 Section 4 guaranteeing a Republic Form of Government and Protection

 Against Any Other Forms of Government, and that causes Nationality Discrimination against the

 Plaintiffs, citizens of the United States of America, nationals of New Jersey and of the United

 States, and discriminates All Americans, and that violates the Unenumerated Rights Preserved



                                             Page 11 of 16
Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 23 of 28 PageID: 257



 For The People By The Ninth Amendment, and it is a violation of the public trust doctrine, and

 violates the 8th Amendment as to which gives plaintiffs standing.

 5.     Defendants usurpations of the Supreme law of the land, the United States Constitution, has

 harmed the plaintiffs with usurpations of power under the color of law in violation of the United

 States Constitution.

 6.    The defendants' actions constitute acts of Constitutional Violations under the color of law

 by willfully violating each individual defendant's citizenship duties and their oath of office. The

 defendants' official offices require the declaratory decree of the oath of office and their actions

 prove defendants' cannot and will not and willfully chose not to do their citizenship duties and

 adhere to the oath of office, with their actions they have advocated against the United States

 Constitution, and therefor defendants are not qualified to be a candidate for the official positions

 the now hold. The defendants' acts of fraud and treason under the color of law pronounced above

 infringe and harms and jeopardizes plaintiffs' rights and freedom protected by the States' and

 United States' Constitutions and discriminates against plaintiffs' nationality, citizens of the United

 States of America as to which gives plaintiffs standing.

 7.      This is also taxation without representation as to which gives plaintiffs standing.

                                          NO IMMUNITY

 8.     Amendment XIV Section 1.

            All persons born or naturalized in the United States, and subject to the

            jurisdiction thereof, are citizens of the United States and of the state wherein

            they reside. No state shall make or enforce any law which shall abridge the

            privileges or immunities of citizens of the United States; nor shall any state




                                             Page 12 of 16
.   ..-   Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 24 of 28 PageID: 258



                         deprive any person of life, liberty, or property, without due process of law; nor

                         deny to any person within its jurisdiction the equal protection of the laws.

           9.     The Eleventh Amendment shields the State, and Qualified immunity shields public

           officials from suit. For Eleventh Amendment Immunity and qualified immunity to apply, a State

           and an individual must be acting within the Constitution and in their capacity as a public official

           and must have made a reasonable, but mistaken, judgment about an open legal question.

           10.     The plaintiffs bear the burden of showing that defendants are not entitled to immunity. To

           do so, plaintiffs must demonstrate that the State and the officials violated a statutory or

           constitutional right and that the right was clearly established at the time of the conduct.

           11.    The 14th Amendment Due Process Clause restricts government action by preventing

           abuses of government power. The plaintiffs allege abuses of government power and violations of

           their right to Due Process and Equal Protection, violations of their Right to a Republic Form of

           Government and protection against totalitarianism, violations of their Right to have Oath of Office

           enforced, violations of their Right to have Public Trust, violations of their Right to be free from

           Cruel and Unusual punishment, violations of their Right to be left alone, violations of their Right

           to Double Jeopardy protections, violations of their Right to live in peace without government

           intrusions, which allows individuals to be free from forcible intrusions on their bodies against their

           will, absent a compelling state interest. The right to bodily integrity also includes the right to be

           free from arbitrary and capricious government action that 'shocks the conscience' and violates the

           decencies of civilized conduct. Violations of their Right to not be discriminated for being an

           American living with and enforcing their Rights, and violations of their Right to live without

           discrimination against the Founding Documents of this Nation, the United States of America, here

           in America.



                                                        Page 13 of 16
                                                                            I   '

Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 25 of 28 PageID: 259



 12.     In this case, the plaintiffs were discriminated because of being Americans, the defendants

 knew of plaintiffs' rights and their restrictions and obligations to plaintiffs' rights, acted

 capriciously with a malicious fascist intent with total disregard to American Rights they are legally

 obligated to protect. The defendants deliberately acted against the Constitution with arbitrary and

 capricious government action that 'shocks the conscience' and violates the decencies of civilized

 conduct.

 13.     The 11th Amendment precludes suit against a state by its own citizens, citizens of another

 state, or citizens or subjects of any foreign state. Moreover, the Supreme Court has held that

 sovereign immunity does not extend to counties and similar municipal corporations. Defendant

 Monroe County of PA cannot meet its burden to show that it qualified as an ann of the state.

 Monroe County of is not a state. Defendant Monroe County of PA enjoyed significant autonomy

 over its local government functions. Additionally, although the State of Pennsylvania regulates

 quality, defendant Monroe County of PA maintained control over its services. Finally, local elected

 officials remained in place and local government functions still took place. Therefore, the

 defendant Monroe County of PA does not meet the standard to qualify as an ann of the state and

 is not entitled to sovereign immunity.

 14.    The actions of the defendants were deliberate, the chain of events was set in motion by

 defendant Judge David J. Williamson's arrogant disregard of his job and oath of office as to which

 is a criminal offense, and the others played along, conspired with the criminal activity, their actions

 were lacking jurisdiction in its entirety because it was criminal and unconstitutional.




                                             Page 14 of 16
                                                                               I ,


.   .- Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 26 of 28 PageID: 260




                                         15.    RELIEF REQUESTED

        1.     Civil Complaint Relief requested is compensation for false imprisonment of Catherine

        Kaetz at a rate of $20,000.00 per day for 12 days totaling $240,000.00 and anything else this court

        deems just.

        2.     Quo Warranto complaint Relief is the individual defendants' removal from office and

        imprisonment for 12 days.

                                       CERTIFICATION OF SERVICE

        PLEASE TAKE NOTICE that Plaintiff certifies that the above-named defendants have been

        served All Motion Documents via USPS Priority Mail to:

        Judge Claire C. Cecchi
        Martin Luther King Building                          Martin Luther King Building
        & U.S. Courthouse                                    & U.S. Courthouse
        50 Walnut street                                     Attention Court Clerk
        court room: MLK 5b                                   50 Walnut Street Room 4015
        Newark, NJ 07101                                     Newark, NJ 07101

        Judge James B. Clark, III                            Robert J. Krandel
        Martin Luther King Building                          Supreme Court of Pennsylvania
        & U.S. Courthouse                                    Administrative Office of Pa. Courts
        50 Walnut street                                     1515 Market Street
        court room: MLK 2A                                   Suitel414
        Newark, NJ 07101                                     Philadelphia, PA 19422




                                                  Page 15 of 16
                                                                      I :   I




Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 27 of 28 PageID: 261



                                         CERIFICA TION

         I certify that the foregoing statements made by me are true. I am aware that if any of the

  foregoing statements made by me are willfully false, I am subject to punishment.




                                                           KAETZ                September 22, 2020
                              /·'
  437 Abbott Road         i             437 Abbott Road
                          I .
  Paramus NJ 07652       I •
                         1../            Paramus NJ 07652
  201 753 1063                          201 753 1063
  Plaintiff                             Plaintiff




                                           Page 16 of 16
                            Case 2:18-cv-14782-CCC-JBC Document 22 Filed 10/08/20 Page 28 of 28 PageID: 262


  UNITED ST/JTES                                                                               TRACKED*
, POST/JL SERVICE®
                                                                                                   ***
                                                                                               INSURED*

                                                                                                       *
DRITY®
                                                                                    FLAT RATE ENVELOPE
IAIL                                                                                ONE RATE       * ANY WEIGHT)(   I
                                                                                                                    f
                                                                                                                    !




1111111111111                                                                      VISIT US AT USPS.COM®            ~
                EP14F Oct 2018
000014          OD: 121/2 x 91/2                                                   ORDER FREE SUPPLIES ONLINE
